Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 1 of 15 Page ID #:1034
                                                                                     'O'


    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT

    9                     CENTRAL DISTRICT OF CALIFORNIA

   10
   11
        JOSE MADRIGAL,                           CV 19-5041-RSWL-PLA x
   12
   13                  Plaintiff,                ORDER re: Motion for
                                                 Partial Summary Judgment
   14         v.                                 as to Third Cause of
                                                 Action [40]; Motion for
   15                                            Order to Limit Ad Damnum
        UNITED STATES,                           [41]; Motion for Order
   16                                            Regarding Direct by
                       Defendant.
   17                                            Declaration & Order of
                                                 Witnesses [42]
   18
   19         Plaintiff Jose Madrigal (“Plaintiff”) filed this
   20   Action [1] on June 10, 2019, against Defendant United
   21   States, asserting claims of (1) negligence per se, (2)
   22   negligence, and (3) negligent hiring, retention,
   23   supervision, or training.            The Action arises out of an
   24   automobile accident involving Plaintiff and a United
   25   States Postal Service (“USPS”) delivery truck.
   26         Presently before the Court are three motions filed
   27   by the United States: (1) Motion for Partial Summary
   28
                                             1
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 2 of 15 Page ID #:1035



    1   Judgment [40] (“Partial MSJ”); Motion for Order to Limit
    2   Ad Damnum (“Motion to Limit Ad Damnum”) [41]; and (3)
    3   Motion for Order Regarding Direct by Declaration and
    4   Order of Witnesses (“Motion for Direct by Declaration”)
    5   [42].     The United States has also filed alongside its
    6   Motion for Direct by Declaration a request regarding the
    7   presentation of witnesses (“Request Regarding Witness
    8   Presentation”).        Having reviewed all papers submitted
    9   pertaining to this Motion, the Court NOW FINDS AND RULES
   10   AS FOLLOWS: the Court GRANTS the Partial MSJ, DENIES the
   11   Motion to Limit Ad Damnum, GRANTS the Motion for Direct
   12   by Declaration, and GRANTS the Request Regarding Witness
   13   Presentation.
   14                                I.   BACKGROUND
   15         Plaintiff alleges that, on June 16, 2017, he
   16   sustained personal injuries from a motor vehicle
   17   accident with a USPS delivery truck.               Compl. ¶¶ 1, 20,
   18   ECF No. 1.      On July 13, Plaintiff filed an
   19   administrative claim with the USPS for damages related
   20   to the accident, seeking one million dollars for
   21   personal injuries. 1        Id. ¶ 10.      The USPS did not approve
   22   Plaintiff’s personal injury claim.               Id. ¶ 12.
   23         Plaintiff initiated [1] this Action on June 10,
   24   2019.     On October 31, 2019, USPS denied Plaintiff’s
   25   administrative claim for personal injuries.                  Following
   26         1Plaintiff also filed a claim with USPS for property
   27   damages, which he settled in 2017. Id. ¶ 11.

   28
                                             2
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 3 of 15 Page ID #:1036



    1   the parties’ stipulation extending time to answer [17],
    2   the United States filed its Answer [21] on December 23,
    3   2019.
    4         Since the subject motor vehicle accident, and
    5   during the pendency of this Action, Plaintiff has
    6   continued to undergo physical therapy and medical
    7   treatment, including epidural steroid injections and
    8   surgery.      See Decl. of Thomas J. Conroy in Supp. of
    9   Pl.’s Opp’n (“Conroy Decl.”) Exs. A-E, ECF No. 46-1.
   10         On March 29, 2021, the United States filed its
   11   Partial MSJ [40], Motion to Limit Ad Damnum [41], and
   12   Motion for Direct by Declaration [42].                Plaintiff
   13   untimely opposed [46, 47] the Motion to Limit Ad Damnum
   14   and the Motion for Direct by Declaration.                 The United
   15   States’ Partial MSJ stands unopposed.                A bench trial is
   16   set for May 25, 2021.
   17                              II.    DISCUSSION
   18   A.    Motion for Partial Summary Judgment
   19         The United States argues that dismissal of
   20   Plaintiff’s claim for negligent hiring, retention,
   21   training, and supervision is proper because “district
   22   courts lack jurisdiction over discretionary decisions
   23   made by federal agencies . . . under the discretionary
   24   function exception to the [Federal Tort Claims Act].”
   25   Mot. for Partial Summ. J. 2:5-12, ECF No. 40.                  The Court
   26   agrees.
   27         While the Federal Tort Claims Act (“FTCA”) serves
   28   as a limited waiver of the United States’ sovereign

                                             3
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 4 of 15 Page ID #:1037



    1   immunity, the FTCA’s discretionary function exception
    2   limits governmental liability.             See Vickers v. United
    3   States, 228 F.3d 944, 948-50 (9th Cir. 2000).                  The
    4   statutory discretionary function exception is
    5   inapplicable to:
    6       [a]ny claim based upon an act or omission of an
            employee of the [United States], exercising due
    7       care, in the execution of a statute or
    8       regulation . . . or based upon the exercise or
            performance or the failure to exercise or
    9       perform a discretionary function or duty on the
   10       part of a federal agency or an employee of the
            [United States], whether or not the discretion
   11       be abused.
   12   28 U.S.C. § 2680(a).          The Ninth Circuit has held that
   13   “decisions relating to the hiring, training, and
   14   supervision of employees usually involve policy
   15   judgments of the type Congress intended the
   16   discretionary function exception to shield.”                  Vickers v.
   17   United States, 228 F.3d 944, 950 (9th Cir. 2000); see
   18   also Gager v. United States, 149 F.3d 918, 921-22 (9th
   19   Cir. 1998) (applying the discretionary function
   20   exception because “[t]he decision not to provide
   21   universal training and supervision . . . involved
   22   judgment or choice grounded in social, economic, and
   23   political policy”).
   24         Because Plaintiff’s claim falls squarely within the
   25   discretionary function exception to the FTCA, the Court
   26   GRANTS the United States’ Partial MSJ. 2               See, e.g., A.M.
   27
              2Plaintiff filed a Proposed Pretrial Conference Order [55]
   28   and Memorandum of Contentions of Fact and Law [50]. While

                                             4
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 5 of 15 Page ID #:1038



    1   v. United States, No. 19-CV-1108 TWR (AGS), 2020 WL
    2   6276021, at *4-6 (S.D. Cal. Oct. 23, 2020) (concluding
    3   that plaintiff’s claim for negligent retention,
    4   supervision, and hiring was barred by the discretionary
    5   function exception to the FTCA); Vardiman v. United
    6   States, No. 4:17CV2358 RLW, 2020 WL 109464, at *6 (E.D.
    7   Mo. Jan. 9, 2020) (same); Smith v. United States, No.
    8   1:17-CV-00085-GNS-HBB, 2018 WL 6308736, at *4 (W.D. Ky.
    9   Dec. 3, 2018) (same); White v. Soc. Sec. Admin., 111 F.
   10   Supp. 3d 1041, 1051 (N.D. Cal. 2015) (same); West v.
   11   United States, No. EDCV 15-01243-JLS (PLAx), 2016 WL
   12   1576382, at *3-5 (C.D. Cal. Apr. 11, 2016) (same).
   13   B.    Motion for Order to Limit Ad Damnum
   14         28 U.S.C. § 2675(b) provides that, after an
   15   administrative claim is denied, or six months pass since
   16   the administrative claim was presented, a claimant may
   17   file an action against the United States for an amount
   18   not to exceed the amount of the administrative claim.
   19   There are two exceptions to the              statutory limit on
   20   damages: “(1) where the plaintiff proves ‘newly
   21   discovered evidence not reasonably discoverable at the
   22   time of presenting the claim to the federal agency,’ or
   23   (2) where the plaintiff identifies and proves
   24   ‘intervening facts’ justifying a higher award.’”                   Wilcox
   25   v. United States Postal Serv. Inc, No. 8:17-cv-00224-
   26   Plaintiff states in those documents his intention to proceed at
        trial with his two other causes of action, he makes no mention of
   27   the claim for negligent hiring, retention, training, and
   28   supervision.

                                             5
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 6 of 15 Page ID #:1039



    1   JLS-KES, 2019 WL 4138007, at *3 (C.D. Cal. May 3, 2019)
    2   (quoting Salcedo-Albanez v. United States, 149 F. Supp.
    3   2d 1240, 1243 (S.D. Cal. 2001)).              “The ultimate question
    4   is whether ‘the full extent of [Plaintiff’s] injuries
    5   [was] reasonably foreseeable’ when the administrative
    6   claim was filed.”         Id. (quoting Richardson v. United
    7   States, 841 F.2d 993, 999 (9th Cir. 1988)).
    8         The subject automobile accident occurred on June
    9   16, 2017.      Compl. ¶ 20.       Plaintiff was thereafter
   10   treated at Long Beach Memorial and was diagnosed with a
   11   head injury, cervical strain, and contusion of his left
   12   thigh.     See Conroy Decl. Ex. A, at 7-8, ECF No. 46-2.
   13   He was instructed to follow up with his primary care
   14   doctor.     Id. at 13.      On July 13, 2017, Plaintiff filed
   15   his administrative claim with the USPS for one million
   16   dollars for “bodily injury to his head, neck, back and
   17   legs.”     Decl. of Fatimargentina Lacayo Ex. B, at 13, ECF
   18   No. 41-1.
   19         After filing his administrative claim with the
   20   USPS, Plaintiff began physical therapy in August 2017.
   21   See Conroy Decl. Ex. D, ECF No. 46-5.                He visited a
   22   series of doctors over the next two years and was given
   23   epidural steroid injections.             See Conroy Decl. Exs. B-D.
   24   Following a medical visit on September 11, 2018, Dr.
   25   Binder recommended a lumbar epidural steroid injection
   26   and additional physical therapy.              Conroy Decl. Ex. D.
   27   He opined that “there is no need for spine surgery at
   28   this time.”       Id.   Approximately one year later, on

                                             6
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 7 of 15 Page ID #:1040



    1   September 24, 2019, Dr. Binder performed a laminectomy,
    2   discectomy, and fusion at Plaintiff’s lower back.                    Id.;
    3   see also Pl.’s Opp’n to Def.’s Mot. to Limit Ad Damnum
    4   (“Opp’n to Ad Damnum”) 2:3-6, ECF No. 46.                 Plaintiff
    5   avers that he continues to experience pain in his neck
    6   and lower back.        Conroy Decl. ¶ 9.
    7         The United States argues that, because Plaintiff’s
    8   need for surgery was reasonably discoverable at the time
    9   he filed his administrative claim for one million
   10   dollars, Plaintiff cannot seek more than one million
   11   dollars.      See generally Mot. to Limit Ad Damnum, ECF No.
   12   41; see also 28 U.S.C. § 2675(b) (generally limiting a
   13   plaintiff’s recovery to “the amount of the claim
   14   presented to the federal agency”).               Further, the United
   15   States contends that all of Plaintiff’s medical
   16   diagnoses and treatment occurred before the USPS denied
   17   his administrative claim on October 31, 2019, meaning
   18   that Plaintiff could have amended his claim when he
   19   learned of the ongoing treatment.              Mot. to Limit Ad
   20   Damnum 6:27-7:7.        On the other hand, Plaintiff argues 3
   21   that his medical treatment and surgery constitute
   22   evidence not reasonably discoverable at the time of
   23   presenting his administrative claim.               Opp’n to Ad Damnum
   24   5:27-6:4.      He argues that the considerable development
   25   of his injuries was not foreseeable, so he should be
   26         3Plaintiff’s opposition was untimely. While the Court may
        consider the failure to file a timely opposition consent to the
   27   granting of the motion, see Local Rule 7-12, the Court
   28   nonetheless proceeds to the merits.

                                             7
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 8 of 15 Page ID #:1041



    1   permitted to seek an amount in excess of his
    2   administrative claim.          Id. at 4:15-5:18, 7:3-4.
    3         Thus, the United States’ Motion to Limit Ad Damnum
    4   presents two issues: whether the extent of Plaintiff’s
    5   injuries was reasonably foreseeable at the time he filed
    6   his administrative claim, and whether Plaintiff’s
    7   failure to amend his administrative claim prior to final
    8   agency action precludes a damages award in excess of his
    9   administrative claim.          The Court addresses these issues
   10   in turn.
   11         1.    Foreseeability of Plaintiff’s Medical Expenses
   12         Courts in the Ninth Circuit have employed the
   13   “reasonably foreseeable” test in determining whether a
   14   claimant may initiate an action for a sum in excess of
   15   the amount of the administrative claim.                See, e.g.,
   16   Wilcox, 2019 WL 4138007, at *3; Resnansky v. United
   17   States, No. 13-cv-05133-DMR, 2015 WL 1968606, at *3-4
   18   (N.D. Cal. May 1, 2015); Richardson, 841 F.2d at 999.
   19   That is, “a plaintiff cannot seek damages beyond the
   20   amount set forth in the administrative claim if the
   21   injuries were ‘reasonably foreseeable’ at the time the
   22   claim was filed.”         Resnansky, 2015 WL 1968606, at *3
   23   (citing Richardson, 841 F.2d at 999).
   24         “[W]hile courts do not charge a claimant with
   25   knowing what the physicians could not tell him, the
   26   information must not have been discoverable through the
   27   exercise of reasonable diligence.”               Wilcox, 2019 WL
   28   4138007, at *3 (internal citation omitted) (quoting Low

                                             8
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 9 of 15 Page ID #:1042



    1   v. United States, 795 F.2d 466, 470 (5th Cir. 1986)).                        A
    2   claimant need not know the precise extent of his injury
    3   upon filing an administrative claim, but “[d]iagnoses
    4   which are no more than cumulative and confirmatory of
    5   earlier diagnoses are neither ‘newly discovered
    6   evidence’ nor ‘intervening facts.’”               Wilcox, 2019 WL
    7   4138007, at *3 (quoting Reilly v. United States, 863
    8   F.2d 149, 171 (1st Cir. 1988)).              This inquiry “is
    9   inherently fact-specific.”               Wilcox, 2019 WL 4138007, at
   10   *3 (quoting Resnansky, 2015 WL 1968606, at *4).
   11         The Court concludes that the extent of Plaintiff’s
   12   injuries was not reasonably foreseeable at the time he
   13   filed his administrative claim.              Plaintiff’s initial
   14   diagnosis consisted of a head injury, cervical strain,
   15   and contusion of his left thigh. 4             Conroy Decl. Ex. A,
   16   at 7-8.     But none of these diagnoses implicate the
   17   procedures Plaintiff would eventually undergo—namely, a
   18   laminectomy, a discectomy, and fusion at levels L4-L5
   19   and L5-S1.      It was not until Plaintiff underwent an MRI
   20   in August 2017—one month after filing his administrative
   21   claim—that the extent of his injuries came to light.
   22   See Conroy Decl. Ex. B, at 2.               It was also at the August
   23   2017 visit to Dr. Le that the prospect of surgery
   24   emerged.      See id.
   25         Because the increased amount that Plaintiff seeks
   26   was not reasonably discoverable at the time of
   27         4Plaintiff was prescribed Motrin and Flexeril and
   28   instructed to return four weeks later. Id. at 33.

                                             9
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 10 of 15 Page ID
                                 #:1043


 1   presenting his administrative claim, Plaintiff may seek
 2   damages in excess of one million dollars.                 See 28 U.S.C.
 3   § 2675(b).
 4         2.    Plaintiff’s Election Not to Amend the
 5               Administrative Claim
 6         The United States advances the argument that
 7   Plaintiff should not be able to seek more than the
 8   amount sought in his administrative claim because
 9   Plaintiff could have amended his claim at any time
10   before it was denied by the USPS in October 2019.                   See
11   Mot. to Limit Ad Damnum 6:26-7:7; Reply of Def. United
12   States in Supp. of Mot. to Limit Ad Damnum 3:5-8, ECF
13   No. 53.     The Court finds this argument unavailing.
14         First, although USPS’s failure to issue a decision
15   was not considered a final denial of Plaintiff’s
16   administrative claim until Plaintiff filed this Action,
17   § 2675(c) directs district courts to evaluate the
18   existence of new facts from the time the claim was
19   presented, not the time of final agency action.                   See 28
20   U.S.C. § 2675(b).         That is, Plaintiff may properly seek
21   a sum in excess of the amount sought in his
22   administrative claim if “the increased amount is based
23   upon newly discovered evidence not reasonably
24   discoverable at the time of presenting the claim to the
25   federal agency.”        28 U.S.C. § 2675(b) (emphasis added).
26   As discussed above, since the time Plaintiff presented
27
28
                                         10
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 11 of 15 Page ID
                                 #:1044


 1   his claim 5 in July 2017, new facts arose permitting
 2   Plaintiff to seek a sum in excess of the amount in the
 3   administrative claim.
 4         Second, 28 C.F.R. § 14.2(c) provides that an
 5   administrative claim under Section 2675 “may be amended
 6   by the claimant at any time prior to final agency action
 7   or prior to the exercise of the claimant’s option under
 8   28 U.S.C. § 2675(a).”          Section 14.2(c) is notably
 9   couched in permissive terms.             It does not require a
10   claimant to amend his claim.
11         Finally, to require a claimant to amend his claim
12   at any time prior to final agency action would
13   contravene the claimant’s option under 28 U.S.C. §
14   2675(b) to initiate an action after six months based on
15   the agency’s failure to issue a final denial.                  To be
16   sure, some district courts have reached a contrary
17   result by holding that a plaintiff must amend an
18   administrative claim prior to final agency action to
19   recover more than the amount sought in the initial
20   claim.     See, e.g., Beal v. United States, No. CV 05-
21
22        5 A claim shall be deemed to have been presented when a
          Federal agency receives from a claimant . . . an
23        executed Standard Form 95 . . . accompanied by a claim
          for money damages in a sum certain for . . . personal
24        injury . . . alleged to have occurred by reason of the
          incident; and the title or legal capacity of the person
25        signing, and is accompanied by evidence of his authority
26        to present a claim on behalf of the claimant as agent,
          executor, administrator, parent, guardian, or other
27        representative.

28   28 C.F.R. § 14.2(a).

                                         11
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 12 of 15 Page ID
                                 #:1045


 1   1278-AHM(AJWx), 2007 WL 9706707, at *3 (C.D. Cal. Mar.
 2   29, 2007) (citation omitted) (stating that a plaintiff’s
 3   contention that he can sue in federal court for more
 4   than the amount sought in the administrative claim “must
 5   fail inasmuch as the plaintiff had the right at any time
 6   prior to final agency action to amend the claim”);
 7   Indus. Indem. Co. v. United States, 504 F. Supp. 394,
 8   399 (E.D. Cal. 1980) (same).             To the extent those cases
 9   yield a different result, the Court finds them
10   unpersuasive and contrary to the plain language of 28
11   U.S.C. § 2675 and 28 C.F.R. § 14.2(c).                See Diawara v.
12   United States, No. 18-3520, 2020 WL 1151162, at *3 (E.D.
13   Pa. Mar. 9, 2020) (holding that the plaintiff, although
14   she could have amended her claim, “had no duty to amend
15   her claim prior to the USPS issuing its final
16   decision”); see also Robison v. United States, 746 F.
17   Supp. 1059, 1063 (D. Kan. 1990) (stating that the
18   relevant date under § 2675(b) is the time at which
19   plaintiff submitted his administrative claim, not the
20   date of final agency action).
21         For these reasons, the Court DENIES the United
22   States’ Motion to Limit Ad Damnum.
23   C.    Motion for Direct by Declaration
24         Federal Rule of Civil Procedure 43(a) requires that
25   witnesses’ testimony be “taken in open court unless a
26   federal statute, the Federal Rules of Evidence, these
27   rules, or other rules adopted by the Supreme Court
28   provide otherwise.”         Local Rule 43-1 further provides

                                         12
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 13 of 15 Page ID
                                 #:1046


 1   that “the judge may order that the direct testimony of a
 2   witness be presented by written narrative statement
 3   subject to the witness’ cross-examination at the trial.”
 4   Consistent with the mandate of Federal Rule of Civil
 5   Procedure 43(a) that the testimony be taken in open
 6   court, Local Rule 43-1 states that any “written, direct
 7   testimony shall be adopted by the witness orally in open
 8   court, unless such requirement is waived.”
 9         The United States requests that the Court order
10   direct testimony to be occasioned by written
11   declarations in lieu of oral testimony.                See generally
12   Mot. Regarding Direct by Decl., ECF No. 42.                 The United
13   States insists that “[t]rial by direct declaration will
14   substantially shorten the length of the bench trial,
15   encourage the parties to eliminate cumulative and non-
16   essential witnesses, reduce the cost and time expense of
17   bring lay and expert witnesses to trial, and assist the
18   Court in examining the medical issues related to
19   Plaintiff’s damages claims.”             Id. at 2:24-28.
20         In opposition, Plaintiff argues 6 that, because the
21   United States opposes both liability and damages, it is
22   critical that witnesses provide live oral testimony.
23   Pl.’s Opp’n to Def.’s Mot. Regarding Direct 1:26-2:3,
24   ECF No. 47.       He further argues that live oral testimony
25   is necessary for the Court to assess witness
26
           6The Court may properly deem Plaintiff’s untimely
27   Opposition [47] consent to granting of the motion. See Local
28   Rule 7-12.

                                         13
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 14 of 15 Page ID
                                 #:1047


 1   credibility.       Id. at 1:19-25.
 2         The Court concludes that direct testimony by
 3   written narrative statement is appropriate in this case.
 4   Local Rule 43-1 expressly allows this, and the Court is
 5   not convinced that the factual questions at issue are
 6   “not readily ascertainable from the declarations of
 7   witnesses.”       United Com. Ins. Serv., Inc. v. Paymaster
 8   Corp., 962 F.2d 853, 858 (9th Cir. 1992).                 Moreover, the
 9   Court can adequately assess witness credibility through
10   written declarations as well as during live cross-
11   examination and redirect examination.               See In re Adair,
12   965 F.2d 777, 780 (9th Cir. 1992) (upholding the
13   bankruptcy court’s standard procedure requiring direct
14   testimony by written declaration where “[w]itness
15   credibility initially was established through factual
16   consistency in the declarations” and the judge “had the
17   opportunity to observe the declarants’ demeanor and to
18   gauge their credibility during oral cross-examination
19   and redirect examination”); see also Kuntz v. Sea Eagle
20   Diving Adventures Corp., 199 F.R.D. 665, 667 (D. Haw.
21   2001) (stating that “[t]he accuracy of each witness
22   statement is assured by the declarant’s review and
23   signing of the statement on penalty of perjury”).
24         The use of written testimony in this case is
25   compelled by Federal Rule of Evidence 611(a), which
26   provides that “[t]he [C]ourt should exercise reasonable
27   control over the mode and order of examining witnesses
28   and presenting evidence so as to (1) make those

                                         14
Case 2:19-cv-05041-RSWL-PLA Document 69 Filed 04/27/21 Page 15 of 15 Page ID
                                 #:1048


 1   procedures effective for determining the truth; [and]
 2   (2) avoid wasting time . . . .”             Further, the Ninth
 3   Circuit has touted “[t]he use of written testimony ‘[a]s
 4   an accepted and encouraged technique for shortening
 5   bench trials.’”        In re Adair, 965 F.2d 777, 779 (9th
 6   Cir. 1992) (citation omitted).
 7         Accordingly, the Court GRANTS the United States’
 8   Motion for Order Regarding Direct by Declaration.
 9   D.    Request Regarding Witness Presentation
10         The United States proposes that the parties
11   “jointly file a witness list indicating (i) the order in
12   which their witnesses will be called to testify and (ii)
13   time estimates for cross-examination and re-direct of
14   each witness.”        Mot. to Limit Ad Damnum 4:7-13.
15   Plaintiff does not oppose.            Opp’n to Ad Damnum 3:8-9.
16   The Court therefore GRANTS the United States’ Request
17   Regarding Witness Presentation.
18                             III.    CONCLUSION
19         Based on the foregoing, the Court GRANTS the United
20   States’ Partial MSJ; DENIES the Motion to Limit Ad
21   Damnum; GRANTS the Motion for Direct by Declaration; and
22   GRANTS the Request Regarding Witness Presentation.
23
24   IT IS SO ORDERED.
25
26   DATED: April 27, 2021             _____________________________
                                               /s/ Ronald S.W. Lew
                                         HONORABLE RONALD S.W. LEW
27
                                         Senior U.S. District Judge
28
                                         15
